 



Exhibit 10.1

 

 [logo.jpg]

 

May 14, 2012

 

 

 

Mr. Dan Stegemoller
c/o 405 114th Avenue SE
Third Floor
Bellevue, WA 98004

 

Re:Employment Agreement

 

Dear Dan:

 

Radiant Logistics, Inc. (the "Company") is pleased to confirm your conditions of
employment with the Company as follows:

 

1.  Position and Commencement Date.  As the Company’s Senior Vice President and
Chief Operating Officer, you will perform duties consistent with the position as
well as such other duties as may be assigned to you from time to time by the CEO
of the Company, to whom you will directly report.  Your position will be in the
Bellevue, Washington office of the Company.

 

2.  Compensation.  You will be employed at a base annual salary of $200,000.00,
payable, subject to applicable tax withholdings and otherwise in accordance with
payroll practices adopted by the Company from time to time.  Your base salary
will be evaluated for adjustment on an annual basis.  In addition to your base
salary, you will be eligible to participate in the Company's stock option plan,
and the Company's annual incentive compensation program as set forth in this
agreement.

 

3.  Discretionary Bonus Arrangement.  The amount of your bonus, if any, will be
determined in the sole discretion of the Company, with a target of 35% of your
annual base compensation if all individual and Company performance targets, as
may be agreed from time-to-time, are achieved.  The bonus would be based upon
management's subjective view of a combination of (i) your individual
contribution to the Company and, (ii) the overall performance of the Company.

 

4.  Stock Option Program.  As an existing employee you have been granted options
to participate in the Company's stock option plan. The terms of these options
will not change from those set out when granted.  Additional options to purchase
shares of the Company's common stock may be awarded from time to time at the
Company's sole discretion.

 



 

 

 

5.  Benefits.  As an employee of the Company, you will also be eligible to
participate in such life insurance, hospitalization, major medical and other
health benefits generally offered by the Company to its employees in your
general job classification level.  This presently includes participation in the
Company's medical and dental insurance plans, however, these benefit programs
are subject to termination or modification from time-to-time.  You will also be
eligible for a car allowance benefit and to participate in the Company’s 401K
plan, subject to its terms.

 

6.  Vacations and Holidays.  You will be entitled to receive at least 2 weeks of
paid vacation in each calendar year, to be taken in accordance with company
policies and at times that do not unreasonably interfere with the performance of
your duties as assigned.

 

7.  Expenses.  You will be reimbursed for all reasonable expenses incurred by
you in furtherance of your position with the Company, including travel and
entertainment expense, upon submission of the appropriate documentation.

 

8.  Employee-at-Will.  This offer does not guarantee continued employment for
any specified period of time, nor does it require that a dismissal be based on
"cause."  Your employment and compensation with the Company are "at will" in
that they can be terminated with or without cause, and with or without notice,
at any time, at the option of either the Company or yourself, except as provided
by law.  The terms of this offer letter, therefore, do not and are not intended
to create either an express and/or implied contract of employment with the
Company.  No manager or representative of the Company, other than an authorized
senior executive officer has the authority to enter into any agreement for
employment for any specified period of time or to make any agreement or contract
to the foregoing, and any promises to the contrary may only be relied upon by
you if they are in writing and signed by an authorized senior executive officer.

 

9.  Severance.  Should your employment be terminated as a result of:  (i) your
death; (ii) an illness or disability that the Company, in its sole discretion,
determines prevents you from carrying out your employment duties; (iii) by the
Company for no cause, i.e., if the termination was not a result of any
misconduct on your part,, then you will be entitled to receive severance
payments from the Company in the form of salary continuation at your base salary
level prior to such termination, plus a continuation of the basic health and
medical benefits to which you were entitled at the time of such termination
during the period of such severance payments.  The severance payments shall
continue for a period of 6 months from the date of your termination under this
Section.  However, should your employment be terminated by the Company for no
cause by you or for Good Reason (as hereinafter defined), either of which occur
within nine months following a Change of Control, then:  (i) the severance
payments will continue instead for a period of 12 months from the date of your
termination under this Section; and (ii) the vesting of any and all stock
options or other such grants or awards shall be deemed to have been accelerated
as of the date of such termination to include the period for which such
severance payments shall cover (i.e., for a period of 12 months of service).
“Good Reason” for purposes of this offer letter is (i) a breach of this offer
letter by the Company; or (ii), a reduction in your salary without your consent,
unless any such reduction is otherwise part of an overall reduction in executive
compensation experienced on a pro rata basis by other similarly situated senior
vice presidents of the Company. Notwithstanding the foregoing, Good Reason shall
not be deemed to exist unless and until you have given the Company thirty (30)
days' written notice and an opportunity to cure.  In the event of a conflict
between the terms and conditions of the stock options and this offer letter, the
terms and conditions of this offer letter shall prevail. As a condition to the
receipt of any severance payments from the Company, you shall be required to
execute a separation agreement that shall include the broadest form of a waiver
and release of all claims against the Company.  For the purposes of this
Section, a "Change of Control" shall be deemed to occur if there occurs a sale,
exchange, transfer or other disposition of substantially all of the assets of
the Company to another entity, except to an entity controlled directly or
indirectly by the Company, or a merger, consolidation or other reorganization of
the Company in which the Company is not the surviving entity, or a plan of
liquidation or dissolution of the Company other than pursuant to bankruptcy or
insolvency laws.

 



2

 

 

Should your employment be terminated as a result of:  (i) your voluntary
resignation; or (ii) by the Company as a result of actions taken, or omissions
to act, by you that the Company, in its sole discretion, determines as
misconduct by you, then the Company's only obligation shall be to pay you such
portion of your base salary as may be accrued but unpaid on the date of
termination.

 

10.  Indemnification.  In addition, the Company shall indemnify and defend you
and your heirs, executors and administrators against any costs or expense
(including reasonable attorneys' fees and amounts paid in settlement, if such
settlement is approved by the Company), fine, penalty, judgment and liability
reasonably incurred by or imposed upon you in connection with any action, suit
or proceeding, civil or criminal, to which you may be made a party or with which
you shall be threatened, by reason of your being or having been an officer or
director, unless with respect to such matter you shall have been adjudicated in
any proceeding not to have acted in good faith or in the reasonable belief that
the action was in the best interests of the Company, or unless such
indemnification is precluded by law, public policy, or in the judgment of the
Company's Board of Directors, such indemnification is being sought as a result
of your actions which were either:  (i) grossly negligent; (ii) reflective of
your misconduct; (iii) in violation of rules, regulations or laws applicable to
the Company; or (iv) in disregard of Company's policies.

 

11.  Full-Time Position.  You agree that your employment hereunder will be full
time, to the exclusion of any other employment that would impede your full-time
duties hereunder, and you further agree during working hours to devote your full
and undivided time, energy, knowledge, skill and ability exclusively to the
operation, transactions, and development of the Company's interests unless
otherwise agreed in writing.  You will conscientiously and diligently perform
all required acts and duties to the best of your ability, and in a manner
satisfactory to the Company.  You will faithfully discharge all responsibilities
and duties entrusted to you.

 

12.  Confidentiality, Non-Competition and Non-Solicitation.  In recognition of
the matter of trust and fiduciary capacity in which you will be employed by the
Company, you will be expected, during your term of employment and thereafter,
not to disclose to any third party any "Confidential Information" you receive
relative to the Company.  For this purpose, the term Confidential Information
includes information relative to the Company's method of operations, customer
base, strategies and objectives, pricing information, financial information,
proprietary or licensed data, identity of vendors utilized by the Company,
computer programs, system documentation, product offerings, software or
hardware, manuals, formulae, processes, methods, inventions or other information
or materials relating to the Company's affairs that are not otherwise publicly
available.  You also acknowledge that such Confidential Information constitutes
a major asset of the Company, and that the use, misappropriation or disclosure
of Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Company and that it is essential for the protection of
the Company's goodwill and maintenance of the Company's competitive position
that the Confidential Information be kept secret and that you neither disclose
the Confidential Information to others nor use the Confidential Information to
your own advantage or to the advantage of others.  In addition, you shall
not:  (i) engage in any activities that may be viewed as competitive with the
Company during your employment and any period in which severance payments are
made or offered to you (which in the case of a lump sum payment, includes any
period of salary continuation over which the payment was to have related) and
(ii) for a period of 12 months following employment, directly or indirectly,
solicit any business from, or relationships with, any past, present or
prospective employees, customers or suppliers of the Company.

 



3

 

 

13.  Code Section 409A.

 

(a)  This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”).  Payments of
Non-Qualified Deferred Compensation (as such term is defined under Code Section
409A and the regulations promulgated thereunder) may only be made under this
Agreement upon an event and in a manner permitted by Code Section 409A. For
purposes of Code Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with Code Section 409A including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in this Agreement, (ii) the amount of
expenses available for reimbursement, or the in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits provided, in any other calendar year, (iii) the reimbursement of an
eligible expense will be made no later than the last day of the calendar year
following the year in which the expense in incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(b)  To the extent required by Code Section 409A, and notwithstanding any other
provision of this Agreement to the contrary, no payment of Non-Qualified
Deferred Compensation will be provided to, or with respect to, the Employee on
account of his separation from service until the first to occur of (i) the date
of the Employee’s death or (ii) the date which is one day after the six (6)
month anniversary of his separation from service, and in either case only if he
is a “specified employee” (as defined under Code Section 409A(a)(2)(B)(i) and
the regulations promulgated thereunder) in the year of his separation from
service.  Any payment that is delayed pursuant to the provisions of the
immediately preceding sentence shall instead be paid in a lump sum (subject to
all applicable withholding) promptly following the first to occur of the two
dates specified in such immediately preceding sentence.

 

(c)  Any payment of Non-Qualified Deferred Compensation made under this
Agreement pursuant to a voluntary or involuntary termination of the Employee’s
employment with the Company shall be withheld until the Employee incurs both (i)
a termination of his employment relationship with the Company and (ii) the first
instance of a “separation from service” with the Company, as such term is
defined in Treas. Reg. Section 1.409A-1(h).

 



4

 

 

(d)  The preceding provisions of this paragraph 13 shall not be construed as a
guarantee by the Company of any particular tax effect to the Employee under this
Agreement, under any plan or program sponsored or maintained by the Company or
under any other agreement by and between the Employee and the Company. The
Company shall not be liable to the Employee for any additional tax, penalty or
interest imposed under Code Section 409A nor for reporting in good faith any
payment made under this Agreement or under any such other plan, program or
agreement as an amount includible in gross income under Code Section 409A.

 

14.  Developments.  You acknowledge that the Company will be the sole owner of
all the results and products of your work efforts, including all written, audio
and/or visual materials relating to the Company's business (collectively, the
"Developments") which you develop or create during the term of your employment,
either alone or with others and whether or not during normal business
hours.  You acknowledge that all copyrightable Developments will be considered
works "made for hire" or commissioned works under the Federal Copyright
Act.  You hereby assign all such Developments to the Company, and agree that you
will execute or cooperate with the Company in any copyright or patent
applications, and do all other acts, as the Company reasonably deems necessary
to establish, protect, enforce or defend the Company's right, title and interest
in such Developments.

 

15.  Injunctive Relief.  You acknowledge that irreparable injury or damage shall
result to the Company in the event of a breach or threatened breach by you of
Sections 12 or 14 of this offer letter and that the Company shall be entitled to
an injunction restraining you from engaging in any activity constituting such
breach or threatened breach.  Nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available to the
Company at law or in equity for breach or threatened breach of Sections 12 or 14
of this offer letter, including but not limited to, the recovery of damages from
you and, the termination of your employment with the Company for cause in
accordance with the terms and provisions of this offer letter.

 

16.  Validity.  If any provision, or portion thereof, of this offer letter is
deemed by a court of competent jurisdiction to be unenforceable, illegal or in
conflict with any federal, state or local law, the validity of the remaining
terms and provisions of this offer letter shall continue to exist and remain in
full force and effect.

 

17.  No Prior Agreements.  In order to induce the Company to offer you this
position of employment, you are hereby confirming for us that you are not a
party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding that in any manner would limit or otherwise affect
your ability to perform your obligations hereunder.  You further represent and
warrant that your employment by the Company would not under any circumstances
require you to disclose or use any Confidential Information belonging to any
third parties, or to engage in any conduct which may potentially interfere with
contractual, statutory or common-law rights of third parties.

 



5

 

 

18.  Entire Agreement.  Except as set forth in this offer letter regarding
previously granted stock options, the terms of this offer letter constitute the
complete and exclusive agreement among the parties and supersedes all proposals,
oral and written, and other communications between the parties relating to the
subject matter hereof.

 

19.  Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Washington.  Any dispute arising
between the parties relating in any manner to this Agreement shall be brought in
a federal or state court located in Seattle, Washington.

 

20.  Counterparts.  This offer of employment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute the same instrument.  Each party agrees to be bound by its own
telecopy or facsimile signature, and agrees that it accepts the telecopy or
facsimile signature of the other party hereto.

 

If you agree to accept the terms of this offer of employment, would you kindly
sign this letter and return it to us by no later than your start date.

 

 

  RADIANT LOGISTICS, INC.                   By: /s/ Bohn Crain       Chief
Executive Officer  

 

 

ACKNOWLEDGED AND ACCEPTED BY:

 

 

/s/ Dan Stegemoller   Date: May  14, 2012   Mr. Dan Stegemoller        

 



6

 